Case 19-05338-sms        Doc 17    Filed 09/11/20 Entered 09/11/20 15:43:24         Desc Main
                                   Document     Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


IN RE:                                         )
                                               )   CASE NO. 19-62152-SMS
ISAAC HAMMETT,                                 )
                                               )   CHAPTER 13
      Debtor.                                  )
__________________________________             )   JUDGE SAGE M. SIGLER
                                               )
                                               )
ISAAC HAMMETT,                                 )
                                               )   ADVERSARY NO. 19-05338
         Plaintiff,                            )
                                               )
   vs.                                         )
                                               )
STATEBRIDGE COMPANY, LLC, and                  )
WATERFALL VICTORIA GRANTOR                     )
TRUST II, SERIES G                             )
                                               )
         Defendants.                           )

                         JOINT MOTION TO EXTEND DEADLINES

         COME NOW, Plaintiff Isaac Hammett and Defendants Statebridge Company, LLC and

Waterfall Victoria Grantor Trust II, Series G (collectively, the “Parties”), and file this Joint

Motion to Extend Deadlines, respectfully showing this Honorable Court as follows:

   1. On May 27, 2020, the Parties filed their first Joint Motion to Extend Deadlines [Doc 13].

         The Motion set forth various case deadlines, which were approved by this Court in a

         Scheduling Order entered on May 27, 2020. [Doc. 14].

   2. Relevant to this Motion are the discovery and dispositive motion deadlines. Discovery

         must be commenced in time to be completed by September 14, 2020, and dispositive

         motions must be filed by October 14, 2020. See [Doc. 14].
Case 19-05338-sms      Doc 17    Filed 09/11/20 Entered 09/11/20 15:43:24           Desc Main
                                 Document     Page 2 of 3




   3. The Parties are currently engaged in good faith settlement negotiations, have made

      significant headway towards a resolution, and desire to extend these deadlines so that

      negotiations can continue without concurrently expending costs and time on further

      discovery. Additionally, if more discovery is needed, depositions will likely be required.

      The Plaintiff is elderly and the Defendants are located out of state, which makes

      depositions extremely difficult to coordinate due to COVID-19.

   4. The Parties request an extension of the discovery deadline by 90 days, to December 13,

      2020, and an extension of the dispositive motion deadline by 90 days, to January 12,

      2021.

      WHEREFORE, the Parties pray for relief as follows:

          a) That the Scheduling Order [Doc. 14] be amended so that all discovery must be

              commenced in time to be completed by December 13, 2020, and that all

              dispositive motions be filed by January 12, 2021; and

          b) For any other relief that this Court deems just and proper.

      Respectfully submitted, this 11th day of September, 2020.

/s/ Jeremey A. Striegel                            /s/ Bret J. Chaness (by JAS w/ permission)
J. Rachel Scott (GA Bar No. 253048)                Bret J. Chaness (GA Bar No. 720572)
Jeremey A. Striegel (GA Bar No. 598429)            Counsel for Defendants
Counsel for Plaintiff
ATLANTA LEGAL AID SOCIETY, INC.                    RUBIN LUBLIN, LLC
54 Ellis Street NE                                 3145 Avalon Ridge Pl. Ste. 100
Atlanta, GA 30303                                  Peachtree Corners, GA 30071
Scott: (404) 614-3986                              (678) 281-2730
Striegel: (404) 614-3947                           (404) 921-9016 (Fax)
(404) 525-5710 (Fax)                               bchaness@rlselaw.com
jrscott@atlantalegalaid.org
jstriegel@atlantalegalaid.org
                                               2
Case 19-05338-sms      Doc 17   Filed 09/11/20 Entered 09/11/20 15:43:24         Desc Main
                                Document     Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of September, I caused a copy of the within and
foregoing to be filed by CM/ECF, which will serve notice on all parties.


                                                 /s/ Jeremey A. Striegel
                                                 Jeremey A. Striegel




                                             3
